DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a label sheet.
Group II, claim(s) 9-11, drawn to a method of laminated a printed label.
Group III, claim(s) 12-20, drawn to a selectively releasable label.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a label sheet as described by independent claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matthews et al. (US 2006/0029761, cited on ISR) in view of Markee (US 2012/0144709; cited on ISR).  Matthews et al. teaches a label sheet (Figure 6, 7) comprising a release coated liner (112, Figure 3A, 5A, 6, 7; releasable carrier layer); a first pressure sensitive adhesive (118, Figure 3A, 5A, 6, 7; primary adhesive); a base ply (110, Figure 3A, 5A, 6, 7; non-opaque layer); a second pressure sensitive adhesive (119, Figure 3A, 5A, 6, 7; secondary adhesive); and an upper ply (111; Figure 3A, 5A, 6, 7; imprint layer) ([0058-65, 0078-83, 0108]). Matthews et al. teaches that the base ply (110, Figure 3A, 5A, 6, 7; non-opaque layer) can be printed and is comprised of a clear or opaque material, such as paper or flexible synthetic film and that the upper ply (111; Figure 3A, 5A, 6, 7; imprint layer) is preferably printed with text or graphics on one or both sides ([0064, 0108]). As shown by Figures 6 and 7, at least one label is formed in an overlapping portion of the base ply (110, Figure 3A, 5A, 6, 7; non-opaque layer) and upper ply (111; Figure 3A, 5A, 6, 7; imprint layer) of the label sheet.
Matthews et al. does not expressly teach that the first pressure sensitive adhesive (primary adhesive) has a greater adhesive bonding strength than the second pressure sensitive adhesive (secondary adhesive), such that the first pressure sensitive adhesive (primary adhesive) has sufficient bonding strength to adhere to an object and the second pressure sensitive adhesive (secondary adhesive) has sufficient bonding strength to separate the upper ply (imprint layer) from the base ply (non-opaque layer) when the label is removed from the carrier.  Markee teaches  a label (10) for a vessel comprising an underwrap portion having an adhesive positioned between the vessel and the label to secure the label to the vessel and an overwrap portion adhered directly to the underwrap portion,  a weaker release adhesive to secure the overwrap portion to the underwrap portion such that the overwrap portion can be removed to expose the indicia on the underwrap portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Matthews et al. to include a first adhesive having greater adhesive bonding strength than a second adhesive as taught by Markee to allow the overlapped portion of the label to be removed without removing other portions of the label . 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785